Citation Nr: 0127658	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  99-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right hip and leg 
disability.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.
 
The Board in October 2000 remanded the case for further 
development.  The case was returned to the Board in November 
2001.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained by the RO.

2.  The veteran currently has no chronic disability of the 
low back disability, right hip or right leg.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West Supp 2001); 
38 C.F.R. § 3.303 (2001).

2.  A right hip and leg disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records within the claims folder show that 
the veteran was treated in November 1992 for right leg 
complaints which began following a parachute jump two months 
earlier.  The assessment was right knee pain of questionable 
etiology.  In December 1992 the veteran was treated for 
complaints of severe pain in the right femur which he 
described as feeling like a pulled hamstring.  On 
examination, no changes were identified.  X-rays were within 
normal limits.  The assessment was rule-out stress fracture 
of the right femur.  

The veteran was seen later in December 1992 complaining of 
right hip pain from landing on his canteen during a 
parachute-landing fall.  A 3-phase bone scan of the pelvis 
and proximal femurs was normal.  

The veteran was seen again in March 1993 for complaints of 
upper and lower right leg pain after running two days in a 
row the prior week.  A muscle strain was assessed.  

The veteran was seen in April 1993 for complaints of 
bilateral hip pain following injury the prior night when he 
parachuted and landed on his left hip.  There were no bruises 
or deformities but there was tenderness and it hurt to walk.  
X-rays of the left hip showed no evidence of bone or soft 
tissue abnormality, but a probable bone island was identified 
within the right femoral head.

The veteran was seen in January 1997 complaining of low back 
pain which began two weeks earlier when he injured his back 
during a parachute jump.  The examiner assessed mechanical 
back pain with paravertebral muscle spasms.  

When the veteran was seen in March 1997, he reported 
persistent low back pain of three months' duration.  The 
examiner diagnosed mechanical low back pain.  

The claims folder contains records received in January 1998 
of four private chiropractic treatments in October 1997 for 
lumbar sprain/strain with muscle spasms.  In these records 
the veteran reported an increase in the condition in the past 
two months.  He also reported a history of his back 
tightening up and his muscles beginning to spasm while 
running in March 1997.  He reported that he was treated with 
ice and medication.  On examination in October 1997 Lasegue's 
test was positive bilaterally at 60 degrees.  Range of motion 
of the low back was to 60 degrees forward flexion, 20 degrees 
backward  extension, 35 degrees right and left lateral 
flexion, and 30 degrees right and left rotation.  The motion 
was less than normal in forward flexion and backward 
extension.  

At a January 1998 VA examination the veteran reported hurting 
his right hip and leg in a parachute jump in 1992, with 
conservative treatment and intermittent hip and leg pain 
since that time.  On examination, forward flexion of the 
dorsolumbar spine was to 85 degrees, backward extension was 
to 20 degrees, lateral flexion was to 25 degrees bilaterally, 
and rotation was to 30 degrees bilaterally.  All movements 
were reportedly accompanied by pain.  Straight leg raising 
was negative, and there was no paravertebral atrophy of 
muscle spasm noted.  Deep tendon reflexes were equal 
bilaterally.  Movement of the legs at the hips was to 90 
degrees flexion, with abduction and adduction to 10 degrees 
bilaterally.  The veteran was capable of rotating the lower 
extremity in a circle but with pain.  The examiner diagnosed, 
in pertinent part, right hip pain with no pathology found, 
and low back pain with no pathology found.  X-rays of the 
hips showed only a small bone island in the right femoral 
neck; normal hips were assessed.  X-rays of the lumbosacral 
spine showed no abnormalities; a normal lumbosacral spine was 
assessed.  

At a VA neurological examination in January 1998, the veteran 
reported that he had right hip and leg pain and back pain, 
which began in November 1992 and the veteran believed stemmed 
from a parachute jump in which he landed on his canteen.  He 
reported taking additional jumps thereafter, with his total 
number of jumps being approximately 35.  He reported that his 
pain was exacerbated in the mornings, by work requiring 
standing, and by the weather.  He reported that he currently 
worked on a shipping dock and that he currently took no 
medication.  On examination, the veteran walked easily on his 
heels and toes.  Alternate motion and straight leg raising 
were normal.  Romberg was normal.  He could squat and jog.  
There was good strength in all identified muscle groups.  
Sensation and joint sense were normal in all extremities.  
The examiner diagnosed that the veteran was neurologically 
negative with regard to his histories of backaches, and right 
leg and hip pain.  

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal and of the 
evidence necessary to substantiate his claims.  

With respect to the duty to assist, the Board notes that the 
veteran's complete service medical records have not been 
obtained.  However, the veteran has a complete copy of his 
service medical records and provided the RO with a copy of 
all records he deems to be supportive of his claims.  
Pursuant to the Board remand in October 2000, the RO 
attempted to obtain additional service medical records.  

In May 2001 the RO submitted a request to the Service Medical 
Records Center, which is a VA facility which began receiving 
medical records on October 16, 1992, from Army personnel 
following their separation from service, in lieu of those 
records being sent to the National Personnel Records Center.  
The Service Medical Records Center replied in August 2001 
that it had no service medical records for the veteran

Moreover, in April 2001, the RO sent the veteran a VCAA 
development letter requesting additional information or 
evidence which might support the veteran's claims, including 
any information regarding further treatment for his claimed 
disorders, and requesting that the veteran submit copies of 
all service medical records in his possession.  That request 
was sent to the veteran's last known address of record, but 
was returned as undeliverable, as was a subsequent request 
for information sent to a forwarding address for the veteran.  

The Board notes in this regard that "[t]he duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Furthermore, while the VA does have a 
duty to assist the veteran in the development of a claim, 
that duty is not limitless.  In the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  

Since the veteran has a complete copy of his service medical 
records, has provided VA with a copy of those records he 
deems to be supportive of his claims, and has moved without 
keeping VA informed of his whereabouts, the Board has 
concluded that there are no additional service medical 
records which could be obtained to substantiate either of the 
veteran's claims and that no useful purpose would be served 
by remanding for further development to obtain outstanding 
service medical records.

The RO has obtained a copy of all records pertaining to 
pertinent post-service treatment identified by the veteran.  
In addition it has provided the veteran with appropriate VA 
examinations to determine the nature and extent of any 
current disabilities of his low back, right hip and right 
leg.  

The veteran has not identified and the Board is not aware of 
any outstanding evidence which could be obtained to 
substantiate either of the veteran's claims.  In sum the 
facts relevant to these claims have been properly developed 
and no further development is required to comply with the 
notice or duty to assist provisions of the VCAA and the 
implementing regulations.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§ 1110.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may not be granted without a medical 
diagnosis of a current disability.  See Epps v. Gober, 126 
F.3d 1464, at 1468 (Fed. Cir. 1997).  

Service medical records show that the veteran was seen with 
pertinent complaints and that the assessments included rule 
out stress fracture of the right femur, muscle strain and 
mechanical low back pain.  However, X-rays were negative 
except for an incidental finding of a bone island in the 
right femoral head, which was not attributed to any disease 
or injury.  The veteran was not found to have a chronic 
disorder of the low back, right hip or right leg during 
service.  While the veteran received private chiropractic 
treatment for low back pain in Oct 1997, and the chiropractor 
diagnosed lumbar sprain/strain, the chiropractor did not 
address whether the low back disorder was chronic in nature.  
Moreover, no objective evidence of low back, right hip or 
right leg pathology was found on the VA examinations in 
January 1998.  The VA examinations were performed by 
physicians so their examination reports are of greater 
probative value than the records prepared by the veteran's 
private chiropractor.  Therefore, the Board must conclude 
that the preponderance of the evidence establishes that the 
veteran has no current disability of the low back, right hip 
or right leg.  Accordingly, service connection must be denied 
for these claimed disabilities.


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for right hip and leg 
disability is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

